 Case 2:20-cv-06251-CCC-MF Document 4 Filed 08/13/20 Page 1 of 1 PageID: 12




CRAIG CARPENITO
United States Attorney
FRANCES C. BAJADA
Assistant United States Attorney
970 Broad Street, Suite 700
Newark, New Jersey 07102
Telephone (973) 297-2038

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

 LUZ DELMORA,
                                                HON. CLAIRE C. CECCHI
         Plaintiff,
                                                Civil No. 20-6251(CCC)(MF)
         v.
                                                NOTICE OF APPEARANCE
 UNITED STATES OF AMERICA, ET AL.,

                       Defendants.

        This is to notice the appearance of Craig Carpenito, United States Attorney,

District of New Jersey, by Frances C. Bajada, Assistant United States Attorney, as

attorney of record for Defendant United States of America in the above-captioned

case.

        Service of all notices in this case should be made upon:

                      Frances C. Bajada
                      Assistant United States Attorney
                      United States Attorney’s Office
                      970 Broad Street, Suite 700
                      Newark, New Jersey 07102


                                               CRAIG CARPENITO
                                               United States Attorney

                                         By:   s/ Frances C. Bajada
                                               Frances C. Bajada
                                               Assistant United States Attorney
